Citation Nr: 0017112	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  95-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Army in December 1975, with over 20 years of active duty 
service.  He died in August 1994.  The appellant is the widow 
of the deceased veteran.

This appeal stems from a November 1994 rating decision of the 
RO that denied entitlement to service connection for the 
cause of the veteran's death.

The Board of Veterans' Appeals (Board) remanded this case for 
additional development in August 1998, including to have the 
RO clarify whether the appellant wished to have a separate 
hearing before the Board.  In October 1999 the appellant was 
sent a letter by the RO requesting whether, in fact, she did 
desire a hearing before the Board.  Since no response has 
been received from her, the Board finds that there is no 
pending request for such a hearing.  The RO also attempted to 
complete the additional development, such as requesting 
additional private and VA medical records.  The Board notes 
that there is now nothing in the record indicating there is 
any additional medical evidence to be obtained, VA or 
private, which would be relevant to this claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (regarding constructive 
notice of VA medical evidence created during/after March 
1992).  Although numerous sets of records were requested in 
the remand, since the Board finds, as discussed below, that 
this claim is not well grounded, no further development is 
necessary.  Morton v. West, 12 Vet. App. 477 (1999); cf. 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  At the time of his death the veteran was service 
connected for lumbosacral and cervical spine arthritis, with 
compression deformity at L5, and spondylolisthesis with disc 
disease, rated as 30-percent disabling; degenerative 
arthritis with degenerative disc disease at C5-6 with marked 
osteopenia, rated as 40-percent disabling; maxillary sphenoid 
sinusitis, rated as 10-percent disabling; bilateral hearing 
loss, rated as being noncompensable; residuals of gout, rated 
as being noncompensable; hemorrhoids, ratings as being 
noncompensable; and constipation secondary to medication 
(taken for a service-connected disability), rated as being 
noncompensable.  The "combined" evaluation was 70 percent.

2.  The August 1994 certificate of death shows that the 
immediate cause of the veteran's death, i.e. the final 
disease or condition resulting in death, was atherosclerotic 
coronary artery disease which had an approximate onset of 16 
years prior to death.  No underlying causes of this disease 
were listed.  Other significant conditions contributing to 
death, however, but not resulting in any underlying cause, 
were chronic obstructive pulmonary disease, advanced 
cirrhosis and chronic atrial fibrillation.

3.  There is not a reasonable possibility of a valid claim 
concerning whether the disabilities that caused the veteran's 
death were incurred in, or aggravated by, service.



CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(1999).

2.  The appellant is not entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§§ 3.22 (and as amended by 65 Fed. Reg. 3388-3392, effective 
January 21, 2000); 20.1106 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail.  In 
such a case, there is no duty to assist her further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  In fact, further such 
development may be contrary to law.  Morton v. West, 12 Vet. 
App. 477 (1999).  As will be explained below, we find that 
the appellant's claim for the cause of the veteran's death is 
not well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).


I.  Background

The service medical records are essentially negative for 
relevant diagnoses.

During a March 1978 VA hospitalization the veteran was 
diagnosed with chest pain of undetermined etiology, possibly 
secondary to coronary artery disease, and chronic obstructive 
pulmonary disease.  He was also diagnosed with alcohol abuse 
and probable Laennec's cirrhosis.

A January 1985 private chiropractor's record indicates that 
the veteran was probably suffering from chronic muscle spasms 
due to "poor posture and extreme inactivity brought on by 
his involvement with Agent Orange."

An April 1994 record from a private hospital shows the 
results of the veteran's lung washings to include atypical 
keratinizing squamous cells.

Two additional April 1994 records, among others, from a 
private hospital reveal that according to what the appellant 
said at the time, the veteran had not been a "drinker."  
She reported that the veteran had been exposed to some kind 
of chemicals, possibly Agent Orange, for which the physician 
indicated he did not substantiate.  The second record, from 
the following day, repeated the history that the veteran's 
liver cirrhosis was secondary to chemical toxin believed to 
be Agent Orange.

A May 1994 VA treatment record shows that cancer of the 
esophagus was to be ruled out.

The August 1994 certificate of death shows that the immediate 
cause of the veteran's death, i.e. the final disease or 
condition resulting in death, was atherosclerotic coronary 
artery disease which had an approximate onset of 16 years 
prior to death.  No underlying causes of this disease were 
listed.  Other significant conditions contributing to death, 
however, but not resulting in any underlying cause, were 
chronic obstructive pulmonary disease, advanced cirrhosis and 
chronic atrial fibrillation.

At the time of his death the veteran was service connected 
for lumbosacral and cervical spine arthritis, with 
compression deformity at L5, and spondylolisthesis with disc 
disease, rated as 30-percent disabling; degenerative 
arthritis with degenerative disc disease at C5-6 with marked 
osteopenia, rated as 40-percent disabling; maxillary sphenoid 
sinusitis, rated as 10 percent disabling; bilateral hearing 
loss, rated as being noncompensable; residuals of gout, rated 
as being noncompensable; hemorrhoids, ratings as being 
noncompensable; and constipation secondary to medication 
taken for a service-connected disability, rated as being 
noncompensable.  The "combined" (i.e. not added) evaluation 
was 70 percent.

In November 1994 a VA physician opined that at no time was 
the veteran found to have any cancer or malignancy; the 
veteran's death was said to have been due to non-malignant 
causes.  The veteran's forehead skin cancer was of no 
consequence in his overall health.

At a December 1995 RO hearing the appellant testified as to 
the veteran's symptoms prior to his death, including 
esophageal bleeding.  She seemed to indicate that the veteran 
had had porphyria cutanea tarda due to Agent Orange exposure.  
She seemed to dispute the level of alcohol that the veteran 
may have consumed during his lifetime.  She also seemed to 
assert that there was contradictory evidence regarding 
whether the veteran had chronic obstructive pulmonary 
disease.

In April 1999 a VA physician opined, after review of the 
claims file, that the veteran died of heart disease with some 
possible contributing cause of severe cirrhosis and 
gastrointestinal disease.  There is absolutely no 
relationship, the physician indicated, between the cause of 
death and service-connected disabilities or treatment 
thereof.  It was stated that neither coronary artery disease, 
cirrhosis nor chronic lung disease manifested in service.  
The physician also indicated that the service-connected 
conditions did not contribute in any way to the veteran's 
death.


II.  Law and analysis

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11, infra.  38 U.S.C.A. § 1310.  
See 38 C.F.R. § 20.1106.

A survivor of a deceased veteran is also generally eligible 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 if (1) the veteran was in actual receipt of a 100-
percent disability rating for ten years prior to death, (2) 
the veteran would have been in receipt of a 100-percent 
disability rating for such time but for clear and 
unmistakable error in a final RO or Board decision, or (3) if 
under the specific and limited exceptions under Carpenter v. 
West, 11 Vet. App. 140 (1998) or Wingo v. West, 11 Vet. 
App. 307 (1998), the veteran was "hypothetically" entitled 
to a 100-percent disability rating for the required period of 
time.  38 C.F.R. § 3.22 (as amended by 65 Fed. Reg. 3388-
3392, effective January 21, 2000); cf. Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Carpenter case applies to cause-
of-death claims filed prior to March 1992, and the Wingo case 
applies to situations where no final VA decision regarding 
the veteran's level of disability had been made which would 
affect a survivor's claim under 38 U.S.C.A. § 1318(b)(1).  
Marso v. West, 13 Vet. App. 260 (1999).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131, 
1137; 38 C.F.R. § 3.303.  Special presumptive provisions 
provide that if certain conditions such as cardiovascular-
renal disease, cirrhosis of the liver, or a malignant tumor 
become manifest to a degree of 10 percent within one year of 
separation from service, such condition(s) will be presumed 
to have been incurred in service, provided certain rebuttable 
presumptions have been satisfied.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent (e.g. Agent 
Orange) during active military, naval, or air service, 
certain specified cancers shown after service shall be 
service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era and 
is shown to have, inter alia, one of several specified 
cancers within, such veteran shall be presumed to have been 
exposed during that time to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii); 3.309(e).  The "presumptive" 
respiratory cancers are defined as: cancers of the lung, 
bronchus, larynx and trachea.  If any of these specific 
respiratory cancers are shown to a compensable degree within 
30 years of service, and meeting the other requirements, they 
are presumed to have been incurred in service.  Similarly, if 
porphyria cutanea tarda is shown to a compensable degree 
within one year of such service, it is presumed to have been 
incurred therein.  38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. 
§§ 3.307(a)(6)(ii).  See McCartt v. West, 12 Vet. App. 164 
(1999).

The presumption of service incurrence, however, does not 
prevent a showing of direct service incurrence of any 
disability.  38 C.F.R. § 3.303(d).  Compare Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994) (a radiogenic disease not listed 
in the presumptive service provisions precluded service 
connection on a presumptive basis, but did not preclude 
service connection on a direct basis).  Thus, with credible 
medical evidence, a claimant might establish service 
connection for a disability as having been caused by 
herbicide exposure after the presumptive period, or even as 
having been incurred in service without evidence of herbicide 
exposure.

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

As noted, the threshold question that must be resolved, 
however, is whether the claim is well grounded.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the claimant must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a service-connection claim to be well grounded, 
i.e. plausible, there generally must be a medical diagnosis 
of a current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  A claim for 
secondary service connection must be well grounded as well.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995); Jones v. Brown, 
7 Vet. App. 134, 136-38 (1994).  A claim for secondary 
service connection is well grounded only if there is medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).

The Board notes in this case that following service the 
veteran had numerous disabilities, none of which have been 
linked by medical evidence to his death.  The disabilities 
listed as the causes of his death on the death certificate 
have not been shown in service or, as may be respectively 
appropriate, to a compensable degree within a year of 
service.

The appellant has submitted several pages extracted from 
medical sources that generally discuss a plethora of 
disabilities with which either the veteran was never 
diagnosed and/or disabilities have never been shown to be 
related both to his death and service, e.g. Coombs-positive 
hemolytic anemia, rheumatoid arthritis, polymyositis-
dermatomyositis, and spondylitic heart disease, to name but a 
few.  Her attempts, as a layperson, to provide some kind of 
medical nexus between either these disabilities and his 
death, or any disability shown in service and his death, 
cannot well ground this claim on these facts.  Nothing she 
has submitted in any way amounts to credible, relevant 
medical evidence that would implicate a disability from 
service as a contributor to the veteran's death.  See Wallin 
v. West, 11 Vet. App. 509 (1998).

The appellant's attempts to invoke the Agent Orange 
regulations to implicate porphyria cutanea tarda or some 
other disability as a cause of death must fail.  She is 
unqualified to provide such a diagnosis, no such disability 
was shown in service or within a year of service to a 
compensable degree, and--most importantly--no such disability 
has been implicated in the veteran's death by a competent 
medical expert.  Whether or not the veteran had esophageal 
cancer or porphyria cutanea tarda is irrelevant to the 
appellant's claim; such a disease was not implicated in his 
death.  Similarly, her attempts to dispute various diagnoses 
that were, in fact, implicated in his death do not amount to 
evidence showing that a disability linked to service was 
related to his death.

Aside from the fact that the chiropractor, (who authored the 
1985 opinion regarding the veteran's alleged Agent Orange 
exposure), may not be considered an expert with respect to 
diseases due to Agent Orange, his opinion does not relate to 
the cause of the veteran's death.  Compare Black v. Brown, 10 
Vet. App. 279 (1997) (where the assertions of the claimant's 
spouse, medically trained as a nurse, did not well ground a 
service-connection claim where she had no special knowledge 
regarding the area of medicine in question and did not 
participate in his treatment).

The April 1994 private hospital records, to the extent that 
they clearly report a history provided by the appellant, i.e. 
that the veteran's cirrhosis was caused by Agent Orange, do 
not represent probative or credible medical evidence.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet.App. 406 (1995).  Such repeated statements, specifically 
noted in fact by the first physician to be unsubstantiated, 
cannot serve to well ground this claim.

Without evidence to well ground this claim, it must be denied 
under 38 U.S.C.A. § 1310.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board regrets any impression created by 
prior actions on this claim that the appellant's claim was 
considered well grounded.  See Grivois v. Brown, 6 Vet. App. 
136,139 (1994).

Likewise, the appellant is not entitled to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318, since 
she has not submitted a well-grounded claim.  In any event 
the Carpenter case cannot apply since the veteran died after 
1992, and the Wingo case cannot apply since a total 
disability was, in fact, granted during the veteran's 
lifetime, e.g. in an October 1990 rating decision.  Thus, the 
veteran was not in receipt of a total rating for 10 or more 
consecutive years immediately preceding his death in August 
1994. 

Since the issue in this case is held as not well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).

Finally, to the extent that the Board has considered and 
disposed of the appellant's claim on a different ground than 
the RO, she has not been prejudiced by the Board's decision.  
This is because, in assuming that such claim was well 
grounded, the RO accorded the claim greater consideration 
than warranted.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited supra, would not 
result in a determination favorable to the appellant.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


